DETAILED ACTION
Notice to Applicant
This communication is in response to the Request for Continued Examination (RCE) submitted October 6, 2021.  Claims 16 – 18 are amended.  Claims 1 – 10 and 13 – 15 are cancelled (claims 11 – 12 were previously cancelled). Claims 16 – 18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 6, 2021 has been entered.

Drawings
The drawings are objected to because Figure 29 is a new drawing, which is not supported by the originally filed specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of 

Specification
The amendment filed October 6, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  quantify healthcare outcome in dollars and cents so that the healthcare items can be ranked based on the outcomes that they achieved, such as physicians, facilities, case
managers, workers’ compensation adjusters, treatment patterns, plans and programs (collectively, “Healthcare Items’’) and returns on investments calculated; a system of visual navigation on a single computer screen for an individual (i.e. a user) using a computer along with a computer monitor and computer mouse, representing groups of items with functionally labeled circles connected in a hierarchical order, organizing that order with a central circle branching off into several smaller circles, and from each of those smaller circles several more even smaller circles, with more detailed subsets of the material as the circles descend; 18displaying thumbnails of the dashboards and reports available under a circle when the user hovers the computer mouse over it; opening the screen from which the user can access those dashboards and reports when the user clicks the computer mouse over the circle, or alternatively accessing a particular dashboard or report directly when the user clicks on its thumbnail,; using the risk-adjusted absence costs to measure the care's quality and as part of its costs; organizing the Healthcare Items whose outcomes are to be quantified under the appropriate circle in the navigation interface ; sorting the overall categories of the Healthcare Items whose outcomes are being ranked into sub-categories and displaying them as such in the navigation interface, for example, providers may be sorted into four sub-categories: (1) Primary Care Physicians (PCPs), (2) Non-Surgeon Specialists, (3) Surgeons, and (4) Institutions; directing a person through a consumer facing search component of the navigation engine; and 21filtering the results displayed based on the type of user: (1) for an employer's administrative personnel, the navigation engine displays all the data, including configurations in various dashboards and reports, (2) for PCPs and other providers making  patient referrals, a simplified search component of the navigation engine displays a list of the optimal surgeons, specialists and institutions (and/or the quantified outcomes for the treatment patterns for a root diagnosis), and (3) a simplified consumer facing search component of the navigation engine displays all the optimal providers, including PCPs.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The added material which is not supported by the original disclosure is as follows:  quantify healthcare outcome in dollars and cents so that the healthcare items can be ranked based on the outcomes that they achieved, such as physicians, facilities, case managers, workers’ compensation adjusters, treatment patterns, plans and programs (collectively, “Healthcare Items’’) and returns on investments calculated; a system of visual navigation on a single computer screen for an individual (i.e. a user) using a computer along with a computer monitor and computer mouse, representing groups of items with functionally labeled circles connected in a hierarchical order, organizing that order with a central circle branching off into several smaller circles, and from each of those smaller circles several more even smaller circles, with more detailed subsets of the material as the circles descend; 18displaying thumbnails of the dashboards and reports available under a circle when the user hovers the computer mouse over it; opening the screen from which the user can access those dashboards and reports when the user clicks the computer mouse over the circle, or alternatively accessing a particular dashboard or report directly when the user clicks on its thumbnail,; using the risk-adjusted absence costs to measure the care's quality and as part of its costs; organizing the Healthcare Items whose outcomes are to be quantified under the appropriate circle in the navigation interface ; sorting the overall categories of the Healthcare Items whose outcomes are being ranked into sub-categories and displaying them as such in the navigation interface, for example, providers may be sorted into four sub-categories: (1) Primary Care Physicians (PCPs), (2) Non-Surgeon Specialists, (3) Surgeons, and (4) Institutions; directing a person through a consumer facing search component of the navigation engine; and 21filtering the results displayed based on the type of user: (1) for an employer's administrative personnel, the navigation engine displays all the data, including configurations in various dashboards and reports, (2) for PCPs and other providers making  patient referrals, a simplified search component of the navigation engine displays a list of the optimal surgeons, specialists and institutions (and/or the quantified outcomes for the treatment patterns for a root diagnosis), and (3) for an employer's employees and their dependents a simplified consumer facing search component of the navigation engine displays all the optimal providers, including PCPs.
	The Applicant’s specification, for example, does not disclose organizing functionally labeled circles connected in a hierarchical order.  The Applicant’s originally filed specification merely references Figure 18 which lists a table of databases utilized for risk adjustments, assessments, and standards including the Centers for Medicare and Medicaid Services Hierarchical Condition Categories, as well as the Hierarchical Condition Category Score disclosed in Figure 22B.  The Applicant’s original specification also discloses accessing subsets of data within a database of a system, such as a second dataset associated with a second query attribute of a second database contained in the memory.  Thus, the Applicant’s originally filed application fails to disclose the functionally labeled circles connected in a hierarchical order, organizing that order with a central circle branching off into several smaller circles, and from each of those smaller circles several more even smaller circles, with more detailed subsets of the material as the circles descend.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 16, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 16, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 101
The rejections of claims 16 – 18 under 35 USC § 101 are withdrawn by the Examiner based on the changes made by the Applicant to the claims.  

Claim Rejections - 35 USC § 103
The rejections of claims 16 – 18 under 35 USC § 103 were withdrawn by the Examiner in the Office Action dated January 10, 2018.  The 35 USC § 103 rejections were withdrawn because the amended claims overcame the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325. The examiner can normally be reached Monday - Friday 7:30 - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KRISTINE K. RAPILLO
Examiner
Art Unit 3626



/KRISTINE K RAPILLO/Examiner, Art Unit 3626